Citation Nr: 1309093	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include an atrial septal defect (ASD) and congenital heart disease. 

2.  Entitlement to a higher initial rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Marine Corps from August 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for residuals, right ankle fracture, with tendonitis, with a 10 percent rating assigned, effective June 29, 2005, and denied entitlement to service connection for atrial septal defect, also claimed as congenital heart disease.

The record shows that the appeal was remanded in September 2010 and again in January 2011 so that a Board hearing could be performed.  Such a hearing occurred at the RO in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.

In September 2011, the Board remanded the Veteran's claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in an October 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to an increased disability rating for residuals of a right ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's heart disability is a congenital or development defect not subject to compensation within the meaning of applicable legislation; there was no superimposed disease or injury during service which created additional disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a heart disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a heart disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in September 2011, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or AMC to inform the Veteran that outstanding private treatment records from Rush University Medical Center were unable to be obtained as well as to obtain outstanding service treatment records and Social Security Administration (SSA) records and associate these records with the Veteran's claims folder.  Furthermore, the Veteran was to be afforded a VA examination for his heart disability and a report of the examination was to be associated with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC informed the Veteran via a September 2011 letter that treatment records from Rush University Medical Center were unable to be obtained.  The AMC also asked him to identify any additional treatment for the claimed disability.  Moreover, the AMC obtained the Veteran's SSA records.  The AMC also attempted to obtain outstanding service treatment records.  Finally, the Veteran was afforded a VA examination in July 2012 for his heart disability, and a report of the examination was associated with his claims folder.  The Veteran's heart disability claim was readjudicated via the October 2012 supplemental statement of the case.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to how disability ratings and effective dates are assigned, by a letter mailed in March 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, SSA records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.      § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's heart disability symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the Veteran's heart disability symptomatology during service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Moreover, the claim was thereafter remanded to obtain additional evidence and to provide an examination.  Neither the Veteran nor his representative has asserted error with respect to the hearing.

The Veteran was afforded a VA examination for his heart disability in July 2012 with an addendum dated July 2012.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  


The Board notes that the Veteran has stated that he received treatment from Rush University Medical Center.  The facility responded to the RO request for medical records in April 2008 indicating that they had no medical record information for the Veteran and/or the dates of treatment that were requested.  The AMC notified the Veteran of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e) via a letter dated September 2011.  Accordingly, the Board finds that VA adjudication of the appeal may go forward without these private treatment records as the evidence of record shows that the RO and AMC made a sufficient attempt to obtain these private treatment records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  

The Board also notes that service treatment records from the Naval Air Station Fallon in Fallon, Nevada dated 1978 are unavailable for review.  Further, the Board finds that the RO has sufficiently attempted to locate the Veteran's outstanding service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in September 2011, asking for military medical records from the Naval Air Station Fallon in Fallon, Nevada from January to December 1978.  In response to the request by the RO, the NPRC indicated that a search for these records was not able to be performed as the index of retired persons at NPRC did not list the requested unit/treatment facility for January to December 1978.  Thereafter, the Veteran was advised in an October 2011 letter that these service treatment records were requested with a negative response, and that he should forward copies of any available service records in his possession.  He was also advised that he could furnish documents that could substitute for the service treatment records.  The Veteran did not submit any copies of service treatment records from the Naval Air Station Fallon in response to the RO's request.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in May 2011.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a heart disability.

Service connection for a heart disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).  If a chronic disorder such as a cardiovascular disorder is manifest to a compensable degree within one year after separation from active service, it may be presumed to have been incurred in service.  See 38 U.S.C.A.§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131). Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that while he was on active duty, he experienced numerous episodes of chest pains while performing his duties.  He has averred that a cardiac condition that may have existed prior to service was aggravated by his military service, in particular from strenuous physical training which, eventually, led to surgery.  The Board observes that the Veteran's mother and sister submitted statements dated May 2008 which documented the Veteran's preexisting chest pain and heart murmur when he was a child.

A review of the Veteran's service treatment records, to include both his December 1976 entrance examination and July 1980 separation examination, is absent any complaints of or treatment for a heart disability.  The first postservice complaint of or treatment for a heart disability is dated October 1999.  The current medical evidence of record documents diagnoses of status post ASD closure and palpitations.  Moreover, the current medical records suggest that the Veteran may have suffered from some type of cardiac condition prior to going on active duty, to include a heart murmur.  

Pertinently, the Veteran was afforded a VA examination for his heart disability in July 2012.  The VA examiner noted the Veteran's report of the preexisting complaints of heart pain as well as a heart murmur when he was a child as well as symptoms including heart pain, shortness of breath, and dizziness during service.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with status post ASD closure and palpitations.  The Veteran's claims folder, to include a copy of the examination report, was thereafter forwarded to a VA physician.  After review of the claims folder, the VA physician opined that the Veteran's ASD first manifested during service based on the Veteran's reported history of exercise intolerance during service.  He also opined that "the Veteran's ASD, diagnosed as a secundum ASD, was a congenital heart defect that was not diagnosed until adulthood, although by history, a heart murmur was detected in childhood."  

The VA physician's rationale for his conclusion was based on a review of medical literature, specifically detailing the molecular genetics of ASD.  Notably, the literature indicated that ASD is a congenital defect, and although most individuals with an ASD are diagnosed during childhood after a murmur is noted, a minority of patients present with symptoms for the first time as adults.  Most patients are asymptomatic during the first and second decades of life, and in the third decade, an increasing number of patients then develop exercise intolerance, palpitations due to atrial arrhythmias, and cardiac enlargement on chest X-ray.  As such, the VA physician stated that "[i]t is not surprising that the Veteran did not have symptoms until he was in the military, and that he manifested exercise intolerance."  

The July 2012 VA examination report with addendum was based on a review of the history, thorough examination of the Veteran, and a rationale for the opinion was provided.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion that the Veteran's heart disability is a congenital defect.  Indeed, a private treatment record dated October 2009 from J.M., M.D., who has treated the Veteran for his heart disability since February 2005, documents a diagnosis of a large congenital ASD.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits]. 

The Board notes that the Veteran submitted lay statements in support of the current claim which asserted that his heart disability was related to his period of active service.  Reading liberally, the Board finds that the Veteran is, in essence, claiming that his heart disability is a "disease" as defined by VAOPGCPREC 82-90.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
Here, the Veteran is capable of observing symptoms such as chest pain, but he is not competent (i.e., professionally qualified) to offer an opinion as to whether the ASD is a congenital/developmental defect or a disease process.  Even assuming that the Veteran is competent to offer such an opinion, the Board finds that any such statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Board further finds that the Veteran's lay statements, even if found credible and probative, are ultimately outweighed by the more probative clinical evidence of record. As noted immediately above, the July 2012 VA opinion described the Veteran's ASD as a congenital defect.  The Board finds this opinion to be highly probative evidence on this particular issue as it was based on a thorough review of the claims file as well as a review of the Veteran's medical history.  The examiner also provided a thorough rationale for the opinion as discussed above.  Thus, the Board finds that the evidence of record shows that the Veteran's heart disability is a congenital or developmental defect.  See VAOPGCPREC 82-90; 38 C.F.R.             § 3.303(c). 

With respect to the Veteran's post-service findings of ASD, congenital or developmental defects, including his diagnosed ASD, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection may be granted for congenital or hereditary diseases, if initially manifested in or aggravated by service, but not for defects such as his ASD.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In fact, congenital or developmental "defects" such as the Veteran's ASD automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R.        §§ 3.303(c), 4.9.  See also Quirin, 22 Vet. App. at 397.  As discussed above, the VA physician who provided the addendum to the July 2012 VA examination report noted that the Veteran's ASD is a congenital heart defect.   

In this regard, there is a lack of entitlement under the law to service connection for a congenital defect such as the Veteran's heart disability, unless the evidence shows that it was subject to a superimposed disease or injury during military service that resulted in increased disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  In the present case, during service, the Veteran contends that his strenuous military training causing chest pain and shortness of breath was a superimposing injury.  As discussed above, a review of the Veteran's service treatment records does not document any treatment for a heart disability or symptomatology associated therewith nor does the record reflect heart-related complaints until many years after service.  Furthermore, the VA physician who provided the addendum to the July 2012 VA examination report opined that "the Veteran's claimed heart condition of ASD was less likely than not (less than 50 percent probability) that there was a superimposed disease or injury in service that resulted in additional disability."  His rationale was based on his review of the evidence of record noting that the Veteran was physically active, could walk as far as he wished, and was able to climb stairs without difficulty.  

To the extent that the Veteran's testimony and lay statements submitted in connection with his claim can be interpreted as evidence that there was an increase in severity of the symptoms associated with the heart disability resulting from a superimposed disease or injury in service, the Board finds that the Veteran and other lay persons are competent to make such statements.  However, the Board also finds that any such statements, while competent, credible, and probative, are outweighed by the competent medical evidence of record described immediately above because the medical practitioner reviewed the Veteran's medical history and provided opinions supported by a complete rationale.  See 38 C.F.R. § 3.159(a)(1).  It is also noted that the Veteran's private physician indicated that when the Veteran was in the military, his performance was criticized because he could not keep up with his comrades.  The reason for this, according to the physician, was that the large congenital atrial septal defect could have had bidirectional shunting with vigorous exercise which would have impaired his exercise capabilities.  To the extent that the physician's opinion is based on speculation as he indicated that the defect could have had bidirectional shunting the opinion carries no probative weight.  Moreover, the physician did not indicate that there was a superimposed injury or disease in service that resulted in additional disability.  

In summary, the competent and probative evidence of record reflects that the Veteran's heart disability is a congenital or developmental defect.  Service connection for congenital or developmental defects is prohibited unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  Here, the preponderance of the evidence is against finding that the  Veteran's congenital heart defect was subject to a superimposed disease or injury in service that resulted in additional disability.  See VAOPGCPREC 82-90; Terry, 340 F.3d at 1384. Accordingly, the Veteran's service connection claim is denied. 


ORDER

Entitlement to service connection for a heart disability, diagnosed as ASD, is denied.


REMAND

Higher evaluation for right ankle disability

The Board observes that the Veteran was afforded a VA examination for his right ankle  disability in August 2012.  He complained of constant ache in the right ankle with increased pain during the winter and with prolonged walking.  He reported flare-ups where the ankle swells, becomes numb, and cannot stand to put any weight on it.  The pain would shoot up the front of the leg about halfway up the lower leg.  Upon physical examination, the examiner reported that the Veteran did not use assistive devices.  Range of motion testing revealed plantar flexion of 45 degrees with no pain and dorsiflexion of 15 degrees with pain at zero degrees.  There was no additional limitation of motion after repetitive use.  However, incoordination and interference with sitting, standing, and weightbearing were noted as well as localized tenderness or pain on palpation of the joint.  Plantar flexion strength was reported at 4/5 and dorsiflexion strength was 3/5.  The examiner also reported that the Veteran evidenced medial tibial stress syndrome, although no history of surgical procedures was reported.  Movement of the ankle was described as "jerky" and there was decreased sensation to soft touch throughout the right foot and at the lateral and anterior half of the lower leg.  An X-ray report of the Veteran's right ankle revealed an impression of mild subtalar arthropathy.  The examiner diagnosed status post right ankle fracture with residual posttraumatic arthritis. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2012); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

As discussed above, the August 2012 VA examination seems to indicate that the Veteran has a neurological impairment associated with his right ankle disability.  However, a diagnosis of a neurological disability associated with the right ankle disability was not provided.  Indeed, it is unclear from the record as to whether the Veteran's neurological impairment is a manifestation of his right ankle disability.  In light of the foregoing, the Board is of the opinion that a clarifying medical examination would be probative in ascertaining the current severity of the Veteran's right ankle disability and whether his neurological impairment is a manifestation of the right ankle disability.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his service-connected right ankle disability.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right ankle disability as well as any neurological and orthopedic manifestations of the service-connected right ankle disability.  If neurological impairment is, or is not, a manifestation of the service-connected disability, this should be explained and the specific nerve affected should be identified.  In this regard, the examiner's attention is directed to the VA examination report of July 2012 which notes the presence of decreased sensation to soft touch throughout the right foot and at the lateral and anterior 1/2 lower leg on the right.  See examination report at p. 20.

The examiner should indicate the point during range of motion testing that motion is limited by pain.  

The examiner should address whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

2. Thereafter, the RO should ensure the examination report is adequate, conduct any other development that is deemed warranted, and then readjudicate the claim remanded herein.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


